Case 1:16-cv-00445-WES-PAS Document 12 Filed 07/20/20 Page 1 of 6 PageID #: 79



                   UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF RHODE ISLAND
___________________________________
                                    )
UNITED STATES OF AMERICA            )
                                    )
     v.                             )    C.A. No. 16-445 WES
                                    )
JOSEPH CARAMADRE,                   )
                                    )
          Defendant,                )
                                    )
     and                            )
                                    )
AMERITAS LIFE INSURANCE             )
CORPORATION,                        )
                                    )
          Garnishee.                )
__________________________________ )


                            MEMORANDUM AND ORDER

WILLIAM E. SMITH, District Judge.

       In   February    2014,   the    Court    ordered     Defendant   Joseph

Caramadre (“Mr. Caramadre”) to pay $46,330,077.61 in restitution

as part of his criminal sentence.            See Amended Judgment, ECF No.

247, Cr. No. 11-186.         Pursuant to 28 U.S.C. § 3205(b)(1), the

government filed this action seeking a garnishment order against

$8,533.33 in disability income benefits owed to Mr. Caramadre

presently in the possession of Ameritas Life Insurance, Corp.

(the    “Ameritas      Property”).       See   Application     for   Writ   of

Garnishment, ECF No. 1.         Before the Court is the government’s

Motion for Final Garnishment Order (“Gov’t Mot.”), ECF No. 10.

Intervenor    Paula    Caramadre     (“Ms.   Caramadre”),    Mr.   Caramadre’s
Case 1:16-cv-00445-WES-PAS Document 12 Filed 07/20/20 Page 2 of 6 PageID #: 80



ex-wife,       opposes    the     Government’s             Motion.          See    Intervenor[]

Paula     Caramadre’s       Resp.       in    Opp’n       to    Gov’t’s      Mot.    for       Final

Garnishment Order (“Ms. Caramadre Opp’n”), ECF No. 11.                                    For the

reasons     set    forth     below,          the       Court    GRANTS      the    Government’s

Motion for Final Garnishment Order.

      At   a    hearing     on     September            28,    2017,   on    this     and      other

garnishment actions concerning Mr. Caramadre, the Court ruled

that the Ameritas Property does not fall within any statutory

exemptions,       and    thus     is    subject          to    garnishment. 1            The    only

outstanding       issue     is    Ms.     Caramadre’s           competing         claim    to    the

property.       See generally Ms. Caramadre Opp’n.

      With respect to Ms. Caramadre’s claim, to the extent her

opposition can be read to argue that her claim to the Ameritas

Property has priority over the government’s claim because of a

2017 Rhode Island Family Court order awarding her $16,900.00 per

month in spousal support, it readily fails.                              See United States

v.   Corso,     Criminal         Action       No.      3:05-CR-00105         (JCH),       2016   WL

3349213, *4 (D. Conn. June 14, 2016) (“None of the exemptions

listed     in     section    6334(a)           and       cross-referenced           by    section

3613(a)(1) are for alimony or other family support payments and,

      1 At the September 2017 hearing, Mr. Caramadre argued that
the Ameritas Property should be exempt from garnishment because
it represents disability payments that he would use to maintain
his household.   The Court held that this property did not fall
within any of the exemptions set forth in 18 U.S.C. §
3613(a)(1)-(3).


                                                   2
Case 1:16-cv-00445-WES-PAS Document 12 Filed 07/20/20 Page 3 of 6 PageID #: 81



relatedly, there is no provision that exempts orders for child

support entered after the date of levy.” (citing 26 U.S.C. §

6334(a); 18 U.S.C. § 3613(a)(1))).

       Ms. Caramadre next submits that the Court did not properly

consider         Mr.     Caramadre’s       “obligations            to    dependents”,          as

required by 18 U.S.C. § 3664, in its restitution order.                                        Ms.

Caramadre Opp’n 2-3.                The Court rejected this argument when it

adopted Magistrate Judge Sullivan’s Report and Recommendation in

Cont’l       Cas.      Co.   v.    Caramadre,      No.    CV       18-461   WES,        2020   WL

1466244, at *1 (D.R.I. Mar. 26, 2020), and does again here.

       For starters, non-parties do not have standing to challenge

restitution orders.               Rather, only a defendant has a “judicially

cognizable interest” in his sentence, of which the restitution

order is part.           See United States v. Stoerr, 695 F.3d 271, 277–

78 (3d Cir. 2012) (“We agree that a non-party lacks standing to

appeal       a   restitution         order,     because        a    non-party         lacks    ‘a

“judicially         cognizable       interest”’      in    a       criminal          defendant’s

sentence,        and     is       thus   not    aggrieved          by     the        defendant’s

sentence.” (quotations and citations omitted)); see also United

States v. Grundhoefer, 916 F.2d 788, 791 (2d Cir. 1990) (holding

that     a       trustee      representing         defrauded            creditors        was     a

“[c]ollateral           individual[]”          without     standing             to     mount    a




                                               3
Case 1:16-cv-00445-WES-PAS Document 12 Filed 07/20/20 Page 4 of 6 PageID #: 82



challenge      to   defendants’            criminal       restitution        orders       that

provided an award to other creditors).

      Moreover, even if Ms. Caramadre had standing to contest the

restitution     order,        this   garnishment        action     would      not    be    the

appropriate vehicle.            See United States v. Blondeau, No. 5:09-

CR-00117-H,     2011     WL    6000499,      at    *4   (E.D.N.C.       Nov.    1,    2011),

report and recommendation adopted, No. 5:09-CR-117-1H, 2011 WL

6001281    (E.D.N.C.      Nov.       30,    2011)     (“Defendant       is     essentially

making    a    collateral        attack       on    the     restitution        order.       An

objection to garnishment proceeding is not the proper vehicle to

attack the Court’s Judgment and order of restitution.”); see

also United States v. Whitt, No. 11–50395, 2011 WL 4062459, at

*1 (E.D. Mich. Sept. 13, 2011) (“An attack on a restitution

recalculation       or    obligation         by     means    of    an     objection        to

garnishment is an impermissible route to collaterally attack the

judgment.”); United States v. Minneman, 38 Fed. App’x 321, 323

(7th Cir. 2002) (concluding that a “challenge [in post-judgment

garnishment      proceeding]         to     the     validity      of    the    underlying

restitution order is precluded by res judicata”).

      The Court entered its restitution order in Mr. Caramadre’s

criminal case in February 2014, after a three-day evidentiary

hearing before Judge Sullivan.                See Am. J., ECF No. 247, Cr. No.

11-186.       Mr. Caramadre waived his right to appeal, including




                                              4
Case 1:16-cv-00445-WES-PAS Document 12 Filed 07/20/20 Page 5 of 6 PageID #: 83



from the restitution order.        See United States v. Caramadre, 807

F.3d 359, 377-78 (1st Cir. 2015) (holding that Mr. Caramadre’s

attempt to challenge the restitution order was barred by the

waiver-of-appeal     provision    contained     in   his   plea   agreement).

Time to attack that order as ill-considered has long passed, and

even   if   time   had   not   expired,   Ms.   Caramadre    would   have   no

standing to mount the challenge.




                                      5
Case 1:16-cv-00445-WES-PAS Document 12 Filed 07/20/20 Page 6 of 6 PageID #: 84



       For the reasons set forth above, United States’ Motion for

Final    Garnishment         Order,     ECF    No.       10,    is    GRANTED,      over   Ms.

Caramadre’s         Opposition.             Accordingly,             the    Court     directs

Garnishee Ameritas Life Insurance, Corp. to pay to the United

States    of       America    the     funds,       in    an    amount       not    less    than

$8,533.33, currently held by the Garnishee pursuant to the Writ

of Garnishment issued by the Court on August 10, 2016.                                      The

Court further orders Garnishee Ameritas Life Insurance, Corp. to

deliver these funds to the Clerk of Court, U.S. District Court

for     the    District      of     Rhode      Island,         One     Exchange      Terrace,

Providence, Rhode Island 02903, by check made payable to Clerk,

U.S.    District      Court,      and   that       the   Clerk       of    Court   apply   the

payment       to     the     restitution           order       entered       in     Case   No.

1:11CR00186-01S.

IT IS SO ORDERED.




William E. Smith
District Judge
Date: July 20, 2020




                                               6
